STATE OF VERMONT
SUPERIOR COURT                                                               ENVIRONMENTAL DIVISION
Vermont Unit                                                                  Docket No. 150-10-14 Vtec

                                        Wagner & Guay Permit

                                   ENTRY REGARDING MOTION

Title:           Motion to Stay (Motion 3)
Filer:           Mary Bourassa
Attorney:        David E. Bond
Filed Date:      January 5, 2015

Response in Opposition filed on 01/16/2015 by Attorney Robert F. O'Neill for Appellee Barbara
Wagner

Replysponse filed on 02/02/2015 by Attorney David E. Bond for Appellant Mary Bourassa


The motion is DENIED.

       In the pending appeal William and Barbara Wagner and Christopher Guay (Applicants)
seek to construct a single family home on lots 3 and 4 of a previously approved six-lot
subdivision located on Dodge Terrace in the Town of Grand Isle, Vermont (the development).
Appellant Mary Bourassa (Appellant) resides in a single family home located on lot 2 of the
development. On October 1, 2014 the Town of Grand Isle Development Review Board (DRB)
granted Applicants’ zoning permit. On October 14, 2014 Appellant timely appealed the DRB’s
decision to this Court, filing a Statement of Questions consisting of 9 Questions. On December
8, 2014, Appellant filed a civil complaint in the Chittenden Unit of the Vermont Superior Court
(docket number 1276-12-14 Cncv), seeking a declaratory judgment as to the interpretation of
covenants and restrictions in the deeds for lots 2, 5, and 6, and raising claims of fraud and
breach of contract against the Wagners relative to those covenants and restrictions.
         On December 22, 2014 Applicants filed a Motion to Dismiss Appellant’s Questions 1, 3,
4, 6, 8, and 9. Appellant opposes the motion. We will address Applicants’ motion to Dismiss in
a separate decision. On January 5, 2015, Appellant filed a Motion to Stay the appeal before this
Court pending resolution of the civil action.1

1
  Based on this Court’s reading of Appellant’s motion, it is the appeal itself and not the permit she seeks to stay.
(Appellant’s Mot. to Stay at 2, filed Jan. 5, 2015) (“[I]t would be appropriate to stay proceedings in the
Environmental Division pending a resolution of the action that is now pending in Civil Division.”). We note that

                                                   Page 1 of 3
        A “stay in this context is a suspension of proceedings until a specified event occurs in
another case” and “is in the nature of a continuance.” In re Woodstock Community Trust and
Housing Vermont PRD, 2012 VT 87, ¶ 36, 192 Vt. 474 (quotations omitted). A “party seeking a
stay must make out a clear case of hardship or inequity in being required to go forward if there
is a possibility that a stay will damage someone else.” Id. (quotations omitted). Here, Appellant
does not offer any compelling claim that staying this matter will cause her damages or
hardship. Rather, she suggests that a decision in the civil action “would render the questions
raised in this zoning appeal substantially moot,” and that a stay would therefore serve to avoid
costs and the expenditure of resources. (Appellant’s Mot. to Stay at 2, filed Jan. 5, 2015).
       Although Appellant contends that disposition of her civil action will render this appeal
moot, Appellant’s civil action against the Wagners is grounded in property and tort law which
are beyond our jurisdiction in this appeal. The issues before the Court in this de novo appeal
are those preserved by Appellant’s Statement of Questions and relate solely to whether
Applicants’ are entitled to a zoning permit.
         Fairness and efficiency require that an applicant have some discretion in how it
proceeds through the permitting process; neither the Court nor permit opponents should
prevent this process from moving forward unless appropriate to avoid unnecessary cost or
delay. Applicants oppose Appellant’s motion and express a strong interest in having this appeal
resolved expeditiously. Staying this appeal would further delay the permitting process with
little savings in cost or delay.
        We therefore decline to stay this appeal on the chance that resolution of Appellant’s
civil action may have some effect on the zoning permit application. Therefore, Appellant’s
motion to stay the appeal in docket number 150-10-14 is DENIED.
So ordered.


Electronically signed on March 27, 2015 at 11:16 AM pursuant to V.R.E.F. 7(d).



_________________________________________
Thomas G. Walsh, Judge
Superior Court, Environmental Division

Notifications:
David E. Bond (ERN 3647), Attorney for Appellant Mary Bourassa
Robert F. O'Neill (ERN 2991), Attorney for Appellee William Wagner
Robert F. O'Neill (ERN 2991), Attorney for Appellee Barbara Wagner



Applicants’ permit was automatically stayed by Appellant’s appeal pursuant to § 2.9.1 of the Town of Grand Isle
Bylaws and Subdivision Regulations, and may not take effect until final disposition by this Court.

                                                 Page 2 of 3
Matthew S. Stern (ERN 5743), Attorney for party 3 Co-counsel for Appellees William and
Barbara Wagner
Amanda Lafferty (ERN 5113), Attorney for Interested Person Town of Grand Isle
Appellee Christopher Guay
Interested Person Michael Bleau

cstanton




                                         Page 3 of 3